EXHIBIT 10(ii)



S P M Line Lift Machinery Exports, Ltd.



Date: November 15th

 

Eric Montandon

WWA Group, Inc.

P.O. Box 17774 Jebel Ali Free Zone

Dubai, U.A.E.

 

Dear Eric,

 

As per our verbal discussion, we agree to convert our outstanding loan to WWA
Group, totaling US$1 Million, to 2,560,000 shares of WWA Group, Inc. common
stock.

 

Our offer is contingent upon the shares being issued by January 10, 2009.

 

Please send me a copy of a WWA Group, Inc. board of directors’ resolution
confirming the agreement to swap the debt for common stock. Upon receipt of
this, we will consider the agreement final.

 

Sincerely,

 

 

 

 

 

 



/s/ Justin Sciortino          

SPM LINE LIFT MACHINERY EXPORTS, LTD.
Justin Sciortino – Managing Director
 
 
 



Room 1401, 14/F., World Commerce Centre, Harbour City, 7-11 Canton Road, Tsim
Sha Tsui,

Kowloon, Hong Kong,



Tel. (852) 2736-7372 Fax (852) 2736-8895